DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Priority	
2.	The present application is a national stage entry of PCT/SE2019/050295 filed 04/01/2019.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 28 recites identifying “at least one RS resource… to be activated or deactivated”, and then finding the spatial relation between this resource(s) and another resource. Claim 36, which depends from claim 28, recites 

“further discloses determining one or more spatial relations between:  3Attorney Ref.: 1009-3570 / P7439 US2 
	at least one RS resource of the plurality of RS resources; and 
	further resources that are not associated with the particular BWP of the particular CC.”

	It is unclear to the Examiner whether this requires a) a spatial relation between the RS resource to be activated/deactivated of claim 28 and both the “at least one RS resource” and the “further resources” noted in claim 36, or b) a spatial relation between the “at least one RS resource” and the “further resources” noted in claim 36. The claim is therefore indefinite, and rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
4.	Claim(s) 28 – 33, 35, 37 – 43, and 45 - 50 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by 3GPP (3GPP TS 38.214 V15.5.0 (2019-03)).

	Regarding claim 28, 3GPP disclose the relevant wireless standard. Specifically, 3GPP discloses a method for a network node, in a wireless communication network, to activate or gNB controls time/frequency resources for e.g. CSI-RS; see section 5.2.1; this involves activation/deactivation of CSI-RS; see section 5.2.1.4; communications are via beams; see section 5.2.1.4.2), the method comprising: 
	sending, to the UE, one or more control messages comprising configuration of a plurality of RS resources associated with a particular bandwidth part (BWP) of a particular component carrier (CC) in the wireless communication network (UE receives activation/deactivation command for CSI-RS/CSI-IM resources, which are located in a particular CC BWP; see section 5.2.1.5.2) and 
	sending, to the UE, a further control message (multiple CSI-RS resource sets can be configured via higher layer signaling; see section 5.2.2.3.1) comprising: 
		identification of at least one RS resource, of the plurality of RS resources, to be activated or deactivated (particular symbol/subcarrier resource combination is specified; see section 5.2.2.3.1; UE receives activation/deactivation command for CSI-RS/CSI-IM resources; see section 5.2.1.5.2), and 
		for each particular RS resource of the identified RS resources, an indication of the particular RS resource's spatial relation with a further resource that is not associated with the particular BWP of the particular CC (specific CSI-RS can be linked to a specific SRS on a different BWP using SpatialRelationInfo parameter; see section 6.2.1).

Regarding claims 29 and 39, 3GPP discloses the subject matter of the parent claim(s), as noted above. 3GPP further discloses wherein, for each indicated spatial relation, the further resource is associated with one or more of the following: 
	a further CC that is different from the particular CC; and 
	a further BWP that is different from the particular BWP (specific CSI-RS can be linked to a specific SRS on a different BWP using SpatialRelationInfo parameter; see section 6.2.1).

	Regarding claims 30 and 40, 3GPP discloses the subject matter of the parent claim(s), as noted above. 3GPP further discloses wherein each indication of a spatial relation includes one or more of the following: 
	an identity of a CC associated with the further resource; and  2Attorney Ref.: 1009-3570 / P7439 US2 
	an identity of a BWP associated with the further resource (specific CSI-RS can be linked to a specific SRS on a different BWP (specified by the indicated BWP) using SpatialRelationInfo parameter; see section 6.2.1).

	Regarding claims 31 and 41, 3GPP discloses the subject matter of the parent claim(s), as noted above. 3GPP further discloses wherein: 
	the plurality of RS resources are configured as a plurality of sets of RS resources (UE receives activation/deactivation command for CSI-RS/CSI-IM resource sets; see section 5.2.1.5.2) and; 
UE receives activation/deactivation command for CSI-RS/CSI-IM resources set(s); see section 5.2.1.5.2)

	Regarding claims 32 and 42, 3GPP discloses the subject matter of the parent claim(s), as noted above. 3GPP further discloses:
	wherein for each particular RS resource of the identified RS resources, the identification of the particular RS resources comprises a RS resource identifier (particular symbol/subcarrier resource combination is specified; see section 5.2.2.3.1; UE receives activation/deactivation command for CSI-RS/CSI-IM resources; see section 5.2.1.5.2; the Examiner notes that if RS resources are identified, this necessarily comprises an “RS resource identifier”)

	Regarding claims 33 and 43, 3GPP discloses the subject matter of the parent claim(s), as noted above. 3GPP further discloses:
	wherein the further control message comprises an identification of the particular BWP and the particular CC, said identification being associated with all identified RS resources (multiple CSI-RS resource sets can be configured via higher layer signaling; see section 5.2.2.3.1; command includes Resource BWP ID field; see section 6.2.1; UE receives activation/deactivation command for CSI-RS/CSI-IM resource set(s) (i.e. a single identification can be associated with multiple—all—identified RS resources; see section 5.2.1.5.2)

	Regarding claims 35 and 45, 3GPP discloses the subject matter of the parent claim(s), as noted above. 3GPP further discloses:
	wherein the plurality of spatial relations are further associated with Physical Uplink Control Channel (PUCCH) resources (spatialRelationInfo parameter can be for PUCCH; see section 6.1.1).

	Regarding claims 37 and 46, 3GPP discloses the subject matter of the parent claim(s), as noted above. 3GPP further discloses:
	further comprising performing a procedure, using the identified RS resources, for management of transmit and/or receive beams for communication with the UE (this involves activation/deactivation of CSI-RS; see section 5.2.1.4; communications are via beams; see section 5.2.1.4.2; the Examiner understands activating/deactivating reference signals on beams as a management procedure of those beams for communication)

	Regarding claim 38, 3GPP discloses a method for a user equipment (UE) to activate or deactivate reference signal (RS) resources usable for management of transmit and/or receive beams for communication with a network node in a wireless communication network (gNB controls time/frequency resources for e.g. CSI-RS transmission to UE; see section 5.2.1; this involves activation/deactivation of CSI-RS for the UE; see section 5.2.1.4; communications are via beams; see section 5.2.1.4.2), the method comprising: 
	receiving, from the network node, one or more control messages comprising configuration of a plurality of RS resources associated with a particular bandwidth part (BWP) gNB controls time/frequency resources for e.g. CSI-RS; see section 5.2.1; this involves activation/deactivation of CSI-RS; see section 5.2.1.4; communications are via beams; see section 5.2.1.4.2) 
	receiving, from the network node, a further control message (multiple CSI-RS resource sets can be configured via higher layer signaling; see section 5.2.2.3.1)  comprising: 
		identification of at least one RS resource, of the plurality of RS resources, to be activated or deactivated (particular symbol/subcarrier resource combination is specified; see section 5.2.2.3.1; UE receives activation/deactivation command for CSI-RS/CSI-IM resources; see section 5.2.1.5.2), and 
		for each particular RS resource of the identified RS resources, an indication of the particular RS resource's spatial relation with a further resource that is not associated with the particular BWP of the particular CC (specific CSI-RS can be linked to a specific SRS on a different BWP using SpatialRelationInfo parameter; see section 6.2.1).

	Regarding claim 47, 3GPP discloses the subject matter of the parent claim(s), as noted above. 3GPP further discloses:
	A network node configured to activate or deactivate reference signal (RS) resources usable for management of transmit and/or receive beams for communication with a user equipment (UE) in a wireless communication network (gNB controls time/frequency resources for e.g. CSI-RS; see section 5.2.1; this involves activation/deactivation of CSI-RS; see section 5.2.1.4; communications are via beams; see section 5.2.1.4.2), the network node comprising: 
gNB communicates with UEs; see section 5.2.1; the Examiner understands communicating with UEs as requiring a network interface); and 
		processing circuitry operatively associated with the radio network interface, whereby the processing circuitry and the radio network interface are configured to perform operations corresponding to the method of claim 28 (gNB communicates with UEs; see section 5.2.1; the Examiner understands performing the actions disclosed elsewhere in 3GPP as requiring circuitry associated with the network interface).

	Regarding claim 48, 3GPP discloses the subject matter of the parent claim(s), as noted above. 3GPP further discloses:
	A non-transitory, computer readable medium storing computer-executable instructions that, when executed by at least one processor of a network node of a wireless communication network, configure the network node to perform operations corresponding to the method of claim 28 (gNB communicates with UEs; see section 5.2.1; the Examiner understands performing the actions disclosed elsewhere in 3GPP as requiring a non transitory computer readable medium with executable instructions).

	Regarding claim 49, 3GPP discloses the subject matter of the parent claim(s), as noted above. 3GPP further discloses:
	A user equipment (UE) configured to activate or deactivate reference signal (RS) resources usable for management of transmit and/or receive beams for communication with a gNB controls time/frequency resources for e.g. CSI-RS transmission to UE; see section 5.2.1; this involves activation/deactivation of CSI-RS for the UE; see section 5.2.1.4; communications are via beams; see section 5.2.1.4.2),, the UE comprising: 
	transceiver circuitry configured for communicating with the network node (gNB communicates with UEs; see section 5.2.1; the Examiner understands communicating with UEs as requiring a network interface); and  6Attorney Ref.: 1009-3570 / P7439 US2 
	processing circuitry operatively associated with the transceiver circuitry, whereby the processing circuitry and the transceiver circuitry are configured to perform operations corresponding to the method of claim 38 (gNB communicates with UEs; see section 5.2.1; the Examiner understands performing the actions disclosed elsewhere in 3GPP as requiring circuitry associated with the network interface).

	Regarding claim 50, 3GPP discloses the subject matter of the parent claim(s), as noted above. 3GPP further discloses:
	A non-transitory, computer readable medium storing computer-executable instructions that, when executed by at least one processor of a user equipment (UE) arranged for communication with a network node in a wireless communication network, configure the UE to perform operations corresponding to the method of claim 38 (gNB communicates with UEs; see section 5.2.1; the Examiner understands performing the actions disclosed elsewhere in 3GPP as requiring a non transitory computer readable medium with executable instructions).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 34 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP (3GPP TS 38.214 V15.5.0 (2019-03)) in view of Cheng (US 20200053721 A1).

	Regarding claims 34 and 44, 3GPP discloses the subject matter of the parent claim(s), as noted above. 3GPP further discloses:
	wherein for each particular RS resource of the identified RS resources, the indication of the particular RS resource's spatial relation with a further resource that is not associated with the particular BWP of the particular CC… (specific CSI-RS can be linked to a specific SRS on a different BWP using SpatialRelationInfo parameter; see section 6.2.1).
	3GPP does not disclose that this is done via a bitmap.

	Chang discloses subject matter relating to spatial relations. Specifically, Cheng discloses:
	… comprises a bit in a bitmap (spatialrelationinfo is denoted via a bitmap; see paragraphs [0096 – 0097]).
.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	a) Park - US 20200267661 A1 – SpatialRelationInfo configuration
	b) Zhang - US 20190174466 A1 – SRS configuration for beams

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN STEINER whose telephone number is (571)272-9825.  The examiner can normally be reached on M - R 08:00 - 16:00; F 08:00 - 12:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.S./Examiner, Art Unit 2464      

/RICKY Q NGO/Supervisory Patent Examiner, Art Unit 2464